Exhibit 10.2
EXECUTION VERSION
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), dated February 25, 2011, is
entered into by and between The Howard Hughes Corporation, a Delaware
corporation (the “Company”), and Andrew C. Richardson (the “Executive”).
RECITALS
     The Company desires to employ the Executive upon and subject to the terms
and conditions set forth in this Agreement and to enter into an agreement
embodying the terms of such employment.
     The Executive desires to accept such employment upon and subject to the
terms and conditions set forth in this Agreement.
     The parties desire to enter into this Agreement.
     NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to work in the employ of the Company, subject to
the terms and conditions of this Agreement, for the period commencing on
March 28, 2011 (the “Effective Date”) and ending, unless terminated earlier
pursuant to Section 3 hereof, on the sixth year anniversary of the Effective
Date (the “Employment Period”). Notwithstanding anything herein to the contrary,
this Agreement shall become null and void, ab initio, in the event the Executive
does not commence employment with the Company, for any reason, on or prior to
March 28, 2011.
     2. Terms of Employment.
          (a) Position and Duties.
          (i) During the Employment Period, the Executive shall serve as Chief
Financial Officer of the Company, with the appropriate authority, duties and
responsibilities attendant to such position and any other duties commensurate
with the position of Chief Financial Officer of the Company that may be
reasonably assigned by the Company’s Board of Directors (the “Board”). The
Executive shall report directly to the Chief Executive Officer of the Company or
to the Board or a committee thereof.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote all of his business attention and time to the business and affairs of
the Company, and to use his reasonable best efforts to perform such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) consistent with Company governance
policies, serve on corporate boards or committees of businesses that are not
competitors of the Company, with prior written approval of the Board or an
authorized committee thereof, (B) serve on civic or charitable boards or

 



--------------------------------------------------------------------------------



 



    committees, (C) manage personal and family investments, and (D) engage in
lectures or teaching, so long as any such activities do not, individually or in
the aggregate, interfere with the discharge of the Executive’s responsibilities
pursuant to this Agreement; provided, however, for the avoidance of doubt,
during the Employment Period, the Executive shall not hold any other management
positions at other companies.

          (iii) The Executive represents and warrants to the Company that
(A) neither the execution nor delivery of this Agreement nor the performance of
the Executive’s duties hereunder violates or will violate the provisions of any
other agreement to which the Executive is a party or by which the Executive is
bound and (B) the Executive will not use or disclose, in connection with his
employment by the Company or otherwise, any confidential and/or trade secret
information of any of his prior employers or any other party.
          (iv) Place of Performance. The principal place of employment of the
Executive will be in the Dallas, Texas metropolitan area (the “Principal
Location”). The Executive understands that he shall regularly be required to
travel in connection with the performance of his duties hereunder.
          (b) Compensation.
          (i) Annual Base Salary. During the Employment Period, unless increased
by the Board in its sole discretion, the Executive shall receive an annual base
salary of $500,000 (the “Annual Base Salary”), payable in equal installments in
accordance with the Company’s normal payroll practice for its senior executives,
subject to the Executive’s continued active employment with the Company.
          (ii) Bonus. Commencing with the 2011 fiscal year, the Executive shall
be eligible for an annual cash bonus (the “Annual Bonus”). The Annual Bonus
shall be subject to such performance measures and objectives as may be
established by the Compensation Committee of the Board (the “Compensation
Committee”); provided that (A) the Annual Bonus payable upon achievement of the
threshold performance level shall be equal to 60% of the Annual Base Salary,
(B) the Annual Bonus payable upon achievement of the target performance level
shall be equal to 100% of the Annual Base Salary, and (C) the Annual Bonus
payable upon achievement of the maximum performance level shall be equal to 140%
of the Annual Base Salary. To the extent that the Executive’s achievement level
falls between performance goal achievement levels, the Annual Bonus shall be
determined using straight line interpolation between the applicable two
performance goal achievement levels. The determination as to whether the
performance goal achievement levels shall have been achieved shall be made in
the sole discretion of the Board (or a duly authorized committee thereof) and,
to the extent Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), is applicable, shall be consistent with and subject to the
requirements set forth in Section 162(m) of the Code. The Annual Bonus for each
year shall be paid to the Executive as soon as reasonably practicable following
the end of such year and at the same time that other senior executives of the
Company receive bonus payments, but in no event later than March 15th following
the end of the fiscal year to which such Annual Bonus relates.

- 2 -



--------------------------------------------------------------------------------



 



          (iii) Equity Award. On the Effective Date, the Company shall make a
one-time restricted stock grant to the Executive of 20,000 shares of the
Company’s common stock (the “Restricted Stock Award”). The Restricted Stock
Award shall be subject to the terms of The Howard Hughes Corporation 2010 Equity
Incentive Plan and a restricted stock award agreement, which award agreement
shall not be inconsistent with the terms of this Agreement. The Restricted Stock
Award shall vest 100% on the fifth year anniversary of the Effective Date, and
shall be subject to: (A) pro rata acceleration (determined by dividing (1) the
number of months the Executive was employed following the Effective Date through
the Date of Termination by (2) 60) upon termination of the Executive’s
employment by the Company without Cause, by the Executive for Good Reason, or
due to the Executive’s death or Disability, in each case following the third
year anniversary of the Effective Date; and (B) full acceleration upon the
occurrence of a Change in Control at any time. Notwithstanding anything herein
to the contrary, in no event shall the Restricted Stock Award be subject to
acceleration upon termination of the Executive’s employment for any reason on or
prior to the third year anniversary of the Effective Date, absent a Change in
Control prior thereto.
          (iv) Relocation. If the Board requests the Executive to relocate from
the Principal Location during the Employment Term, then the Company shall
provide the Executive with (A) home sale services (at market price and with no
reimbursement for any loss on home price) and (B) reimbursement in accordance
with Company policy for the Executive’s reasonable and properly documented
moving expenses, which shall include the costs of moving the Executive, his
family and possessions from the Principal Location to the location requested by
the Board.
          (v) Indemnification. On the Effective Date, or as promptly as
practicable thereafter, the Company and the Executive will enter into an
indemnification agreement on substantially the same terms as the indemnification
agreements entered into by the Company and each of its directors prior to the
Effective Date.
          (c) Benefits. During the Employment Period, except as otherwise
expressly provided herein, the Executive shall be entitled to participate in all
employee welfare benefit plans, practices, policies and programs and fringe
benefits to the extent applicable generally and on a basis no less favorable
than that provided to all other senior officers of the Company, including,
without limitation, health, medical, dental, long-term disability and life
insurance plans. The Executive shall be entitled to paid annual vacation
totaling four weeks per year in accordance with the Company’s vacation policy in
effect from time to time.
          (d) Expenses. The Company shall reimburse the Executive for all
reasonable and necessary expenses actually incurred by the Executive in
connection with the business affairs of the Company and the performance of the
Executive’s duties hereunder, in accordance with Company policy as in effect
from time to time. In addition, within three days following the Effective Date,
the Executive shall receive from the Company a one-time cash payment as
reimbursement for all of the Executive’s out-of-pocket transitory relocation
expenses to Dallas, Texas from New York, New York, including transitory housing
and travel expenses, in the amount of $100,000 (less applicable withholdings).

- 3 -



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines that the permanent disability of the Executive, as determined
in good faith by the Board (“Disability”), has occurred during the Employment
Period, the Company may give to the Executive written notice, in accordance with
Section 12(b), of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after the Executive’s receipt of such notice by the Company (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. The Executive shall fully cooperate in connection with the
determination of whether Disability exists.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period with or without Cause. For purposes of this Agreement,
“Cause” shall mean, as determined in good faith by a unanimous vote (excluding
the Executive if he is then a member of the Board) of the Board at a meeting of
the Board held for such purpose, and where the Executive and the Executive’s
counsel had an opportunity (on at least 15 days prior notice) to be heard before
the Board, the Executive’s:
          (i) conviction, plea of guilty or no contest to any felony;
          (ii) gross negligence or willful misconduct in the performance of the
Executive’s duties;
          (iii) drug addiction or habitual intoxication;
          (iv) commission of fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty, violation of law, or a material act of dishonesty
against the Company, in each case that the Board determines was willful;
          (v) material and continued breach of this Agreement, after notice for
substantial performance is delivered by the Company in writing that identifies
in reasonable detail the manner in which the Company believes the Executive is
in breach of this Agreement;
          (vi) willful material breach of Company policy or code of conduct; or
          (vii) willful and continued failure to substantially perform his
duties hereunder (other than such failure resulting from the Executive’s
incapacity due to physical or mental illness);
unless, in each case, the event constituting Cause is curable and has been cured
by the Executive within 30 days of his receipt of notice from the Company that
an event constituting Cause has occurred and specifying the details of such
event. If the Executive cures an event during such period that would otherwise
constitute Cause, then the Company will have no right to terminate the
Executive’s employment for Cause. For purposes of this provision, no act or
omission on the part of the Executive shall be considered “willful” unless it is
done or omitted not in good faith

- 4 -



--------------------------------------------------------------------------------



 



or without reasonable belief that the act or omission was in the best interests
of the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. This Section 3(b) shall not prevent the Executive from challenging in
any court of competent jurisdiction whether the Board acted in good faith in
determining that Cause exists or that the Executive has failed to cure any act
(or failure to act) that purportedly formed the basis for the Board’s
determination. For the avoidance of doubt, the burden of proof regarding the
existence of Cause shall be on the Company.
          (c) Resignation. The Executive may terminate the Executive’s
employment during the Employment Period for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s written consent:
          (i) a diminution in the Executive’s base compensation;
          (ii) a material diminution in the Executive’s authority, duties or
responsibilities;
          (iii) the Executive no longer reports directly to the Chief Executive
Officer or the Board; or
          (iv) any other action or inaction that constitutes a material breach
by the Company of this Agreement;
provided that, in each case, the Executive must provide a Notice of Termination
(as defined below) to the Company within 60 days of the initial occurrence of
the event constituting Good Reason, and the Company shall have the opportunity
to cure such event within 30 days of receiving such notice. If the Company cures
an event during such period that would otherwise constitute Good Reason, then
the Executive will have no right to terminate his employment for Good Reason.
Following the occurrence of a Change in Control (as defined below), any claim by
the Executive that Good Reason exists shall be presumed to be correct unless a
court of competent jurisdiction determines that the Company has established by
clear and convincing evidence that Good Reason does not exist.
          (d) Without Cause. The Company shall have the right to terminate the
Executive’s employment hereunder without Cause by providing the Executive with a
Notice of Termination, and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement. This means that,
notwithstanding this Agreement, the Executive’s employment with the Company
shall be “at will.”
          (e) Without Good Reason. The Executive will have the right to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination not less than 45 days prior to the effective date
thereof, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.
          (f) Notice of Termination. Any termination by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto given in

- 5 -



--------------------------------------------------------------------------------



 



accordance with Section 12(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the Date of Termination. The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder, or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.
          (g) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company other than for Disability,
the date of receipt of the Notice of Termination or any later date specified
therein within 90 days of such notice, (ii) if the Executive’s employment is
terminated by the Executive, 45 days after receipt of the Notice of Termination
(provided that the Company may accelerate the Date of Termination to an earlier
date by providing the Executive with notice of such action), (iii) if the
Executive’s employment is terminated by reason of the Executive’s death or
Disability, the Date of Termination shall be the date of the Executive’s death
or the Disability Effective Date, as the case may be, and (iv) if the
Executive’s employment is terminated by expiration of this Agreement, the date
of expiration of this Agreement.
     4. Obligations of the Company upon Termination.
          (a) Change in Control Termination. If, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause (and
other than upon the Executive’s death or Disability), or if the Executive shall
terminate his employment for Good Reason, in either case, within four months
prior and in connection with, or within 12 months following, a Change in Control
(any such termination of employment, a “Change in Control Termination”), the
Company shall have no further obligations to the Executive except as follows:
          (i) the Company shall pay or provide the Executive, to the extent not
theretofore paid, as soon as practicable after the Date of Termination (but in
no event later than 60 days after the Date of Termination): (A) a lump sum cash
amount equal to the sum of (1) the Annual Base Salary (which shall be the Annual
Base Salary prior to reduction if the termination is for Good Reason because of
a reduction in Annual Base Salary) through the Date of Termination, and
(2) accrued vacation pay through the Date of Termination; (B) any other amounts
or benefits required to be paid or provided pursuant to applicable law; (C) any
reimbursement to which the Executive is entitled pursuant to Company policy, but
which was not reimbursed prior to the Date of Termination; (D) any other earned
but unpaid outstanding compensatory arrangements; and (E) a lump sum cash
payment of a pro rata portion of the Annual Bonus that the Executive would have
been entitled to receive pursuant to Section 2(b)(ii) hereof for the fiscal year
in which the Date of Termination occurs, based upon the percentage of the fiscal
year that elapsed through the Date of Termination (determined by dividing
(1) the number of days the Executive was employed during such year through the
Date of Termination by (2) the number of days in such fiscal year) and based on
the Executive’s, the Company’s and its Affiliates’, as applicable, actual
performance for the applicable

- 6 -



--------------------------------------------------------------------------------



 



performance period through the Date of Termination (based on the good faith
determination by the Board (or a duly authorized committee thereof) of the
achievement of the applicable performance goals) ((A), (B), (C), (D) and (E),
together, the “Accrued Benefits”);
          (ii) the Company shall pay the Executive, on the 60th day following
the Date of Termination or Change in Control, whichever is later, a lump sum
cash amount equal to the sum of (A) 200% of the Annual Base Salary (which shall
be the Annual Base Salary prior to reduction if the termination is for Good
Reason because of a reduction in Annual Base Salary), plus (B) 200% of the
Target Annual Bonus (which shall be the Target Annual Bonus prior to reduction
if the termination is for Good Reason because of a reduction in Target Annual
Bonus); and
          (iii) on the 60th day following the Date of Termination, outstanding
compensatory awards, if any, that are subject to forfeiture shall vest and
become non-forfeitable.
          (b) Non-Change in Control Termination. If, during the Employment
Period, the Executive’s employment shall terminate in any manner that does not
constitute a Change in Control Termination, then the Company shall have no
further obligations to the Executive other than the obligation to pay the
Executive the Accrued Benefits in accordance with Section 4(a)(i) hereof.
          (c) Condition. The Company shall not be required to make the payments
and provide the benefits specified in Sections 4(a)(ii) and (iii) hereof unless,
prior to payment, the parties hereto have entered into a release substantially
in the form attached hereto as Attachment A (for which the applicable seven-day
revocation period has expired), prior to the 60th day following the Date of
Termination, under which the Executive releases the Company, its affiliates and
their officers, directors and employees from all liability (other than the
payments and benefits under this Agreement). In the event that such release is
not executed and delivered to the Company in accordance with this Section 4(c)
prior to the 60th day following the Date of Termination (with the applicable
seven-day revocation period having expired), the Executive shall forfeit the
payments and benefits specified in Sections 4(a)(ii) and (iii) hereof.
          (d) Resignation from Certain Directorships. Following the Employment
Period or the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including as trustee) and from all other offices
and positions he holds with the Company and any of its Affiliates; provided,
however, that if the Executive refuses to tender his resignation after the Board
has made such request, then the Board shall be empowered to tender the
Executive’s resignation from such offices and positions.
     5. Change in Control.
          (a) For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:

- 7 -



--------------------------------------------------------------------------------



 



          (i) A “change in the ownership of the Company” which shall occur on
the date that any one person, or more than one person acting as a group,
excluding Pershing Square Management, L.P. and its Affiliates, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of Section 5(a)(ii)
below) and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided further, however,
that for purposes of this Section 5(a)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (B) any acquisition by investors (immediately
prior to such acquisition) in the Company for financing purposes, as determined
by the Board in its sole discretion. This Section 5(a)(i) applies only when
there is a transfer of the stock of the Company (or issuance of stock) and stock
in the Company remains outstanding after the transaction.
          (ii) A “change in the effective control of the Company” which shall
occur on the date that either (A) any one person, or more than one person acting
as a group, excluding Pershing Square Management, L.P. and its Affiliates,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, except for (1) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, or (2) any acquisition by investors (immediately prior to such
acquisition) in the Company for financing purposes, as determined by the Board
in its sole discretion; or (B) a majority of the members of the Board are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 5(a)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 5(a)(i) above.
          (iii) The occurrence of any of the transactions contemplated by
Section 5(a)(i) or 5(a)(ii) above (including any acquisition by Pershing Square
Management, L.P. or its Affiliates), in connection with which the stock of the
Company ceases to be publicly traded on a national securities exchange.

- 8 -



--------------------------------------------------------------------------------



 



          (iv) A “change in the ownership of a substantial portion of the
Company’s assets” which shall occur on the date that any one person, or more
than one person acting as a group, excluding Pershing Square Management, L.P.
and its Affiliates, acquires (or has acquired during the twelve month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 60% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions; provided that the
proceeds of such acquisition or acquisitions are distributed to the shareholders
of the Company in connection with such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Section 409A of the Code,
shall not constitute a Change in Control.
          (v) For purposes of this Section 5(a), the provisions of Section
318(a) of the Code regarding the constructive ownership of stock will apply to
determine stock ownership; provided, that stock underlying unvested options
(including options exercisable for stock that is not substantially vested) will
not be treated as owned by the individual who holds the option. In addition, for
purposes of this Section 5(a), “Company” includes (A) the Company and (B) an
entity that is a stockholder owning more than 50% of the total fair market value
and total voting power (a “Majority Shareholder”) of the Company, or any entity
in a chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Company. For purposes of this Agreement, the
term “Affiliate” has the meaning given to such term under the Securities Act of
1933.
     6. Full Settlement. In no event shall the Executive be obligated to seek
other employment, or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced, whether or not the Executive obtains other
employment. The Company may offset any amounts that it owes to the Executive by
any amounts relating to employment matters that the Executive owes to the
Company or its Affiliates; provided that in no event shall any payment under
this Agreement that constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code be subject to offset by any other amount
unless otherwise permitted by Section 409A of the Code.
     7. Potential Reductions.
          (a) Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including, without limitation, any payment or benefit received in connection
with a Change in Control or the termination of the Executive’s employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of

- 9 -



--------------------------------------------------------------------------------



 



the Code in such other plan, program, arrangement or agreement, the Company will
reduce the Executive’s payments and/or benefits under this Agreement, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero), in the following order: (i) any
cash severance amounts set forth in Section 4(a)(ii) hereof; (ii) any cash
severance amount derived based upon the payment of the pro rata portion of the
Annual Bonus, as described in Section 4(a)(i)(E) hereof; and (iii) any
acceleration of outstanding compensatory awards, as described in
Section 4(a)(iii) hereof (the payments and benefits set forth in clauses
(i) through (iii) of this Section 7(a), together, the “Potential Payments”);
provided, however, that the Potential Payments shall only be reduced if (A) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (B) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments.
          (b) For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax: (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account; (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.
          (c) At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations, including, without limitation, any opinions or other advice the
Company received from Tax Counsel, the Auditor, or other advisors or consultants
(and any such opinions or advice which are in writing shall be attached to the
statement). If the Executive objects to the Company’s calculations, the Company
shall pay to the Executive such portion of the Potential Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of this Section 7. All determinations required by this Section 7 (or
requested by the Company or the Executive in connection with this Section 7)
shall be at the expense of the Company. The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 7

- 10 -



--------------------------------------------------------------------------------



 



shall not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.
     8. Restrictive Covenants.
          (a) Non-Solicit. During the Employment Period, and for a 12-month
period after the Executive’s employment is terminated for any reason, the
Executive shall not (except in connection with the performance of his duties for
the Company) in any manner, directly or indirectly (without the prior written
consent of the Company) Solicit (as defined below) anyone who is (i) then an
employee of the Company or its Affiliates (or who was such an employee within
the prior 12 months) or (ii) then an independent contractor who provides
exclusive services to the Company or its Affiliates (or who was such an
independent contractor within the prior 12 months), in either case, to resign
from the Company or its Affiliates or to apply for or accept employment with any
other business or enterprise. For purposes of this Agreement, “Solicit” means
any direct or indirect communication of any kind, regardless of who initiates
it, that in any way invites, advises, encourages or requests any person to take
or refrain from taking any action; provided, however, that the foregoing shall
not apply, and the term “Solicit” in this Agreement shall not include
solicitations made to the public or the industry generally through advertising
or electronic listings which are not specifically targeted at employees of the
Company or its Affiliates or independent contractors who provide exclusive
services to the Company or its Affiliates.
          (b) Confidential Information. The Executive hereby acknowledges that,
as an employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its Affiliates and their strategic plan and financial
operations. The Executive further recognizes and acknowledges that all
confidential information is the exclusive property of the Company and its
Affiliates, is material and confidential, and is critical to the successful
conduct of the business of the Company and its Affiliates. Accordingly, the
Executive hereby covenants and agrees that he will use confidential information
for the benefit of the Company and its Affiliates only and shall not at any
time, directly or indirectly, during the term of this Agreement and thereafter
divulge, reveal or communicate any confidential information to any person, firm,
corporation or entity whatsoever, or use any confidential information for his
own benefit or for the benefit of others. Notwithstanding the foregoing, the
Executive shall be authorized to disclose confidential information (i) as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), (ii) with the prior written consent of the Company, or
(iii) that becomes publicly available other than as a result of disclosure by
the Executive.
          (c) Non-Competition. During the Employment Period, and for a 12-month
period after the Executive’s employment is terminated for any reason, the
Executive shall not directly or indirectly (whether for compensation or
otherwise) own or hold any interest in, manage, operate, control, consult with,
render services for, or in any manner participate in any business that is
competitive with the business of the Company, either as a general or limited
partner, proprietor, shareholder, officer, director, agent, employee,
consultant, trustee, Affiliate or otherwise. Nothing herein shall prohibit the
Executive from being a passive owner of not

- 11 -



--------------------------------------------------------------------------------



 



more than 2% of the outstanding securities of any publicly traded company
engaged in the business of the Company.
          (d) Survival. Any termination of the Executive’s employment or of this
Agreement (or breach of this Agreement by the Executive or the Company) shall
have no effect on the continuing operation of this Section 8.
          (e) Non-Disparagement. During the Employment Period and thereafter,
the Executive shall not, in any manner, directly or indirectly through another
person or entity, knowingly make any false or any disparaging or derogatory
statements about the Company, any of its Affiliates or any of their employees,
officers or directors. The Company, in turn, agrees that it will not make, in
any authorized corporate communications to third parties, and it will direct the
members of the Board and the Chief Executive Officer, not to in any manner,
directly or indirectly through another person or entity, knowingly make any
false or any disparaging or derogatory statements about the Executive; provided,
however, that nothing herein shall prevent either party from giving truthful
testimony or from otherwise making good faith statements in connection with
legal investigations or other proceedings.
          (f) Enforcement. If, at the time of enforcement of this Section 8, a
court of competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
the Executive’s services are unique and because the Executive has access to
confidential information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Section 8. Therefore, in the event
of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.
     9. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Upon the occurrence of a Change in Control, the Company will
similarly require the acquiring entity to assume the Company’s obligations under
this Agreement. As used in this Agreement, “Company” shall mean the Company as
hereinbefore

- 12 -



--------------------------------------------------------------------------------



 



defined and any successor to its business and/or assets (or the acquiring entity
upon the occurrence of a Change in Control) as aforesaid.
     10. Disputes.
          (a) Jurisdiction and Choice of Forum. All disputes arising under or
related to the employment of the Executive or the provisions of this Agreement
shall be settled by arbitration under the rules of the American Arbitration
Association then in effect, such arbitration to be held in Wilmington, Delaware,
as the sole and exclusive remedy of either party. The arbitration shall be heard
by one arbitrator mutually agreed upon by the parties, who must be a former
judge. In the event that the parties cannot agree upon the selection of the
arbitrator within ten days, each party shall select one arbitrator and those
arbitrators shall select a third arbitrator who will serve as the sole
arbitrator. The arbitrator shall have the authority to order expedited
discovery, hearing and decision, including, without limitation, the ability to
set outside time limits for such discovery, hearing and decision. The parties
shall direct the arbitrator to render a decision not later than 90 days
following the arbitration hearing. Judgment on any arbitration award may be
entered in any court of competent jurisdiction.
          (b) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Delaware applicable to contracts made
and to be performed entirely within that State.
     11. Section 409A of the Code.
          (a) Compliance. The intent of the parties is that payments and
benefits under this Agreement are either exempt from or comply with Section 409A
of the Code (“Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to that end. The parties acknowledge and
agree that the interpretation of Section 409A and its application to the terms
of this Agreement is uncertain and may be subject to change as additional
guidance and interpretations become available. In no event whatsoever shall the
Company be liable for any tax, interest or penalties that may be imposed on the
Executive by Section 409A or any damages for failing to comply with
Section 409A.
          (b) Six Month Delay for Specified Employees. If any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a “specified employee” as defined in Section 409A, no part of such
payments shall be paid before the day that is six months plus one day after the
Executive’s date of termination or, if earlier, the Executive’s death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.
          (c) Termination as a Separation from Service. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing

- 13 -



--------------------------------------------------------------------------------



 



for the payment of any amounts or benefits subject to Section 409A upon or
following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A and for purposes of
any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.
          (d) Payments for Reimbursements and In-Kind Benefits. All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
          (e) Payments within Specified Number of Days. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
          (f) Installments as Separate Payment. If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
     12. Miscellaneous.
          (a) Amendment. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
          (b) Notices. Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by electronic
facsimile transmission. The parties agree that any notices shall be given at the
following addresses; provided that the parties may change, at any time and from
time to time, by written notice to the other, the address which it or he had
previously specified for receiving notices:
     If to the Executive:
     at the Executive’s primary residential address
     as shown on the records of the Company

- 14 -



--------------------------------------------------------------------------------



 



with a copy simultaneously by like means to:
Zukerman Gore Brandeis & Crossman, LLP
875 Third Avenue
New York, New York 10022
Attention: Clifford A. Brandeis, Esq.
If to the Company:
The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas 75240
Attention: Office of the General Counsel
with a copy simultaneously by like means to:
William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          (d) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (e) Late Payments. The Company shall pay interest at a rate of 10% per
year (compounded daily) on any payments that are due to the Executive under the
terms of this Agreement, and which are paid to the Executive later than the
applicable due date.
          (f) Compliance with Dodd-Frank. All payments under this Agreement, if
and to the extent subject to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Act”), shall be subject to any incentive
compensation policy established from time to time by the Company to comply with
the Dodd-Frank Act.
          (g) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the Company’s right to terminate the Executive for Cause pursuant to
Section 3 (subject to the Executive’s right to challenge the Board’s
determination of Cause in a court of competent jurisdiction as described in
Section 3(b) hereof), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

- 15 -



--------------------------------------------------------------------------------



 



          (h) No Strict Construction. It is the parties’ intention that this
Agreement not be construed more strictly with regard to the Executive or the
Company.
          (i) Entire Agreement. This Agreement shall supersede any other
employment or severance agreement or similar arrangements between the parties,
and shall supersede any prior understandings, agreements or representations by
or among the parties, written or oral, whether in term sheets, presentations or
otherwise, relating to the subject matter hereof.
          (j) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (k) Section References; Captions. Any reference to a Section herein is
a reference to a section of this Agreement unless otherwise stated. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect.
[Remainder of page intentionally left blank]

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board or other duly authorized
governing body, the Company has caused these presents to be executed in its name
on its behalf, all as of February 25, 2011.

            EXECUTIVE
      /s/ Andrew C. Richardson     Andrew C. Richardson           

            THE HOWARD HUGHES CORPORATION
      By   /s/ Grant Herlitz       Grant Herlitz        President   

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
WAIVER AND RELEASE AGREEMENT
     This Waiver and Release Agreement (hereinafter “Release”) is entered into
among Andrew C. Richardson (hereinafter “Executive”) and The Howard Hughes
Corporation, a Delaware corporation (the “Company”).
     The parties previously entered into an employment agreement dated
February 25, 2011 (the “Employment Agreement”), pursuant to which Executive is
entitled to certain payments and benefits upon termination of employment subject
to the execution and nonrevocation of this Release. Executive has had a
termination of employment pursuant to the Employment Agreement.
     NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement,
     Executive and the Company agree as follows:
     1. Executive expressly waives and releases the Company, its affiliates and
related entities, parent corporations and subsidiaries, and all current and
former directors, administrators, supervisors, managers, agents, officers,
partners, stockholders, attorneys, insurers and employees of the Company and its
affiliates, related entities, parent corporations and subsidiaries, and their
successors and assigns, from any and all claims, actions and causes of action,
at law or in equity, known or unknown, including, without limitation, those
directly or indirectly relating to or connected with Executive’s employment with
the Company or termination of such employment, including but not limited to any
and all claims under the Texas Commission on Human Rights Act, the Texas Payday
Act, the Employee Retirement Income Security Act of 1974, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under common law of any state or for attorneys’ fees, based on any act,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release; provided, however, that nothing herein
shall limit or impede Executive’s right to file or pursue an administrative
charge with, or participate in, any investigation before the Equal Employment
Opportunity Commission, or any similar local, state or federal agency, or to
file a claim for unemployment compensation benefits, and/or any causes of action
which by law Executive may not legally waive. Executive agrees, however, that if
Executive or anyone acting on Executive’s behalf, brings any action concerning
or related to any cause of action or liability released in this Release,
Executive waives any right to, and will not accept, any payments, monies,
damages, or other relief, awarded in connection therewith.
     2. Executive acknowledges: (a) that Executive has been advised in writing
hereby to consult with an attorney before signing this Release, and (b) that
Executive has had at least twenty-one (21) days after receipt of this
information and Release to consider whether to accept

 



--------------------------------------------------------------------------------



 



or reject this Release. Executive understands that Executive may sign this
Release prior to the end of such twenty-one (21) day period, but is not required
to do so. In addition, Executive has seven (7) days after Executive signs this
Release to revoke it. Such revocation must be in writing and delivered either by
hand or mailed and postmarked within the seven (7) day revocation period. If
sent by mail, it is requested that it be sent by certified mail, return receipt
requested to the Company, in care of the office of the General Counsel. If
Executive revokes this Release as provided herein, it shall be null and void. If
Executive does not revoke this Release within seven (7) days after signing it,
this Release shall become enforceable and effective on the eighth (8th) day
after the Executive signs this Release (the “Effective Date”).
     3. Executive and the Company agree that neither this Release nor the
performance hereunder constitutes an admission by the Company of any violation
of any federal, state or local law, regulation, or common law, or any breach of
any contract or any other wrongdoing of any type.
     4. This Release shall be construed and enforced pursuant to the laws of the
State of Delaware as to substance and procedure, including all questions of
conflicts of laws.
     5. This Release constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter thereof; provided that this Release does not apply to: (a) any claims
under employee benefit plans subject to the Employee Retirement Income Security
Act of 1974 in accordance with the terms of the applicable employee benefit
plan, or any option agreement or other agreement pursuant to which Executive may
exercise rights after termination of employment to acquire stock or other equity
of the Company, (b) any claim under or based on a breach of this Release or
Section 8 of the Employment Agreement after the date that Executive signs this
Release; (c) rights or claims that may arise under the Age Discrimination in
Employment Act or otherwise after the date that Executive signs this Release; or
(d) any right to indemnification or directors and officers liability insurance
coverage to with Executive is otherwise entitled in accordance with the
Employment Agreement.
     6. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY
UNDERSTANDS THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND
VOLUNTARILY AND WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.

            EXECUTIVE
            Andrew C. Richardson              THE HOWARD HUGHES CORPORATION
      By:           Name:           Title:        

- 2 -